UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) Registrant’s telephone number, including area code: (414) 299-2295 Date of fiscal year end: December 31 Date of reporting period:September 30, 2014 Item 1. Schedule of Investments. West Loop Realty Fund SCHEDULE OF INVESTMENTS As of September 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 99.3% CONSUMER, CYCLICAL – 4.4% HOTELS & MOTELS – 4.4% Hilton Worldwide Holdings, Inc.* $ Starwood Hotels & Resorts Worldwide, Inc. FINANCIAL – 94.9% REITS-APARTMENTS – 18.5% American Campus Communities, Inc. - REIT AvalonBay Communities, Inc. - REIT Camden Property Trust - REIT Essex Property Trust, Inc. - REIT UDR, Inc. - REIT REITS-DATA CENTERS/TECH – 10.5% American Tower Corp. - REIT CoreSite Realty Corp. - REIT Crown Castle International Corp. - REIT CyrusOne, Inc. - REIT REITS-DIVERSIFIED – 1.7% Washington Real Estate Investment Trust - REIT REITS-HOTELS – 5.4% Hersha Hospitality Trust - REIT Host Hotels & Resorts, Inc. - REIT REITS-INDUSTRIAL – 8.0% Duke Realty Corp. - REIT EastGroup Properties, Inc. - REIT Prologis, Inc. - REIT REITS-OFFICE PROPERTY – 14.1% Boston Properties, Inc. - REIT Cousins Properties, Inc. - REIT Douglas Emmett, Inc. - REIT Hudson Pacific Properties, Inc. - REIT Vornado Realty Trust - REIT REITS-REGIONAL MALLS – 20.7% General Growth Properties, Inc. - REIT Macerich Co. - REIT West Loop Realty Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) REITS-REGIONAL MALLS (Continued) Simon Property Group, Inc. - REIT $ Tanger Factory Outlet Centers, Inc. - REIT Taubman Centers, Inc. - REIT REITS-SHOPPING CENTERS – 8.0% AmREIT, Inc. - REIT Kite Realty Group Trust - REIT Weingarten Realty Investors - REIT REITS-STORAGE – 8.0% Extra Space Storage, Inc. - REIT Sovran Self Storage, Inc. - REIT TOTAL COMMON STOCKS (Cost $21,901,028) Principal Amount SHORT-TERM INVESTMENTS – 0.2% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $54,294) TOTAL INVESTMENTS – 99.5% (Cost $21,955,322) Other Assets in Excess of Liabilities – 0.5% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. West Loop Realty Fund NOTES TO SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) Note 1 – Organization West Loop Realty Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). Prior to September 30, 2014, the Fund was known as Chilton Realty Income and Growth Fund. The Fund seeks to achieve current income and long-term growth of capital. The Fund commenced investment operations on December 31, 2013, with three classes of shares, Class A, Class C and Institutional Class. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends, liquidation, income and expenses, except class specific expenses, subject to the approval of the Trustees. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day. Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at fair value considering prices for securities of comparable maturity, quality and type. All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees. Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees, but action may be taken by any one of the Trustees. Trading in securities on many foreign securities exchanges and OTC markets is normally completed before the close of business on each U.S. business day. In addition, securities trading in a particular country or countries may not take place on all U.S. business days or may take place on days which are not U.S. business days. Changes in valuations on certain securities may occur at times or on days on which the Fund’s net asset values (“NAV”) are not calculated and on which the Fund does not affect sales and redemptions of its shares. West Loop Realty NOTES TO SCHEDULE OF INVESTMENTS - Continued September 30, 2014 (Unaudited) (b) Real Estate Market Risk The Fund concentrates investment of its assets in the real estate industry. Therefore, investment in the Fund will be closely linked to the performance of the real estate markets and will be susceptible to adverse economic, legal, regulatory, employment, cultural or technological developments in the industry. Note 3 – Federal Income Taxes At September 30, 2014, gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or a liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. West Loop Realty NOTES TO SCHEDULE OF INVESTMENTS - Continued September 30, 2014 (Unaudited) The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of September 30, 2014, in valuing the Fund’s assets carried at fair value: Level 1 Level 2* Level 3* Total Investments Common Stocks1 $ $
